DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Amendment filed November 10, 2022 has bene fully considered and entered.

Drawings
	One (1) replacement sheet of drawings was filed on November 10, 2022 and has been accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 52-55 and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Denoyer et al. (US 2021/0048587 A1) in view of Blackburn et al. (US 2021/0274673 A1).
Regarding claims 52 and 53; Denoyer et al. discloses an electro-optical switching assembly  (multi-chip module 300; see Figure 3 and paragraphs 58), comprising 
a package substrate (package substrate 302); 
a processor (switch ASIC 314; see Figure 3 and paragraph 62) mounted on the package substrate (302), the processor (314) configured to control switching among a plurality of optical channels (optical channels; see paragraph 73);  
a first optical socket member (first optical socket member; see annotated Figure 3 below), the first optical socket member comprising a plurality of sockets (sockets 304); and 
a first plurality of co-packaged electro-optical modules (optoelectronic modules 200) mounted respectively in the plurality of sockets (304) of the first optical socket member, 
the first plurality of co-packaged electro-optical modules (200) optically coupled to a respective optical fiber (optical fibers 222; see Figure 2F and 3) and 
comprising a respective silicon photonics chip (OIC 208; see paragraph 39) electrically coupled to the processor (314) via the first optical socket member (304) and the package substrate (302), 
wherein the first plurality of co-packaged electro-optical modules (200) defines the plurality of optical channels (see paragraph 73) controlled by the processor (314);
further comprising a plurality of optical socket members (second optical socket member, third optical socket member, fourth optical socket member; see annotated Figure 3 below) not including the first optical socket member, the plurality of optical socket members and the first optical socket member are disposed on the package substrate (302) to surround the processor (314) and are electrically coupled to the processor (314) via the package substrate (302).  

    PNG
    media_image1.png
    649
    1011
    media_image1.png
    Greyscale

Denoyer et al. does not teach that the first optical socket member is distinct from and coupled to the package substrate.
	Blackburn et al. teaches that a first socket member that is integral with and coupled to a package substrate (150 in Figures 9 and 10) and includes a plurality of sockets (108) for connecting to optical cable (178) modules (104) or, alternatively, a first optical socket member (802; see Figure 23) that is distinct from and coupled to the package substrate (550) and includes a plurality of sockets (816) for connected to optical cable (578) modules (504).
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to provide a first socket member that distinct from and coupled to the package substrate, the first optical socket member comprising a plurality of sockets in alternative to the integral socket member with a plurality of individual sockets in the invention of Denoyer et al. for the purpose of providing a socket member that provides a more stable socket arrangements and maintains alignment between individual sockets, since this was a known alternative socket arrangement in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 54; Denoyer et al. discloses the electro-optical switching assembly of claim 53, but does not disclose that each of the plurality of optical socket members (see annotated Figure 3 below) comprises a plurality of sockets (304) configured to receive a respective set of co-packaged electro-optical modules (200).  In Figure 3, the first and third socket members each comprises a plurality of optical sockets (304), but the second and fourth socket members each comprise one optical socket (304).  Blackburn et al. teaches that a plurality of optical socket members (802) each having a plurality of sockets (816) may be provided (see Figures 18, 19, and 23 of Blackburn et al.)  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a plurality of sockets in each of the second and fourth optical socket members for the purpose of increasing the transmission and/or reception channel capacity of the switching system (300), since all of the elements are known in the prior art and could have been added in multiples to increase channel capacity without any novel or unexpected results occurring, and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 55; Denoyer et al. teaches that the first plurality of co-packaged electro-optical modules (200) are implemented as a plurality of transceivers (see paragraphs 4, 20, and 25).  
Regarding claim 60; Blackburn et al. teaches that the first optical socket member (802; see Figure 23) is a unitary structure comprising a plurality of notch openings (816) configured to receive respectively the first plurality of co-packaged electro-optical modules (504).  
Regarding claim 61; Blackburn et al. teaches a clip (lid 804 and compression elements 516 form a clip) configured to hold the first plurality of co-packaged electro-optical modules (504) to the first optical socket member (802; see Figure 23).  
Regarding claim 62; the first optical socket member (802 of Blackburn et al.) comprises a plurality of recessed flat regions (816) configured to be coupled respectively to the first plurality of co-packaged electro-optical modules (504); and a plurality of socket elements (818 and/or 848) arranged between the plurality of recessed flat regions (816), each of the plurality of socket elements (818/848) configured to hold down two of the first plurality of co-packaged electro-optical modules (504).

Claim 56 is are rejected under 35 U.S.C. 103 as being unpatentable over Denoyer et al. (US 2021/0048587 A1) in view of Blackburn et al. (US 2021/0274673 A1), and in further view of Verslegers et al. (US 2014/0010498 A1) and Hochberg et al. (US 2018/0259730 A1).
Regarding claim 56; Denoyer et al. and Blackburn et al. teach or suggest the electro-optical switching assembly of claim 52 as discussed above, but do not specify that respective ones of the first plurality of co-packaged electro-optical modules (200) comprises: 
a planar light circuit block optically coupled to a first set of optical fibers; 
an edge coupling element optically coupled to a second set of optical fibers; and 8DocuSign Envelope ID: BCA2BFD6-4A35-41 BA-BEE7-1 AE7FF774D4F 
a silicon photonics chip optically coupled to the planar light circuit block and the edge coupling element, the silicon photonics chip configured to receive power via light from the planar light circuit block, and at least one of receive or transmit optical signals via the edge coupling element.  
Verslegers et al. teaches a co-packaged electro-optical module (photonic transceiver 200; see Figure 2), comprising: 
a planar light circuit block (Optical I/O 211; see annotated Figure 2 below) optically coupled to a first set of optical fibers (Optical Fibers 217);
an edge coupling element (Optical I/O 211; see annotated Figure 2 below) optically coupled to a second set of optical fibers (Optical Fibers 217); and 
a silicon photonics chip (silicon photonics interposer 203; see Figure 2 and paragraphs 54-56) optically coupled to the planar light circuit block (planar light circuit block, Optical I/O 211) and to the edge coupling element (edge coupling element, Optical I/O 211), the silicon photonics chip (203) configured to:
receive power via the planar light circuit block (via the planar light circuit block, Optical I/O 211, wherein optical signals having power, are received from the first set of optical fibers, 217, and directed by the planar light circuit block) and 
at least one of receive or transmit, via the edge coupling element (edge coupling element, Optical I/O 211) coupled to the edge (edge of 203), the optical signals (optical signals) via the edge coupling element (edge coupling element, Optical I/O 211). 2DocuSign Envelope ID: BCA2BFD6-4A35-41 BA-BEE7-1 AE7FF774D4F
Verslegers teaches that an optical I/O (211) may be affixed to the surface silicon photonics die 203 and may also be affixed to the edge of silicon photonics die 203 (see Figure 2 and paragraph 61), but does not explicitly state that the optical I/Os (211) are  affixed to both the surface and the edge of the silicon photonics die (203) at the same time.  Hochberg et al. teaches that a first set of optical fibers (931; see Figure 9, the abstract, and paragraph 50) may be coupled to a surface of a photonic chip (grating coupler 941 is formed in the photonic chip) and that a second set of optical fibers (932) may be coupled to an edge of the photonic chip (edge coupler 942 is formed in the photonic chip) for the purpose of providing bidirectional communication via the two sets of optical fibers (931 and 942) at the same time.

    PNG
    media_image2.png
    636
    694
    media_image2.png
    Greyscale

Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide both the planar light circuit block (Optical I/O 211; see annotated Figure 2 above) and the edge coupling element (Optical I/O 211; see annotated Figure 2 above) to form a bidirectional coupling arrangement with two sets of optical fibers in the invention of Verslegers, and to either use the optical modules suggested by the teachings of Verslegers et al. and Hochberg et al., in place of the optical modules (200) of Denoyer et al., or alternatively to provide a package with a substrate, sockets and an ASIC switch processor for use with the optical modules suggested by Verslegers et al. and Hochberg et al.,  for the purpose of providing an optical switching assembly with optical modules having two sets of optical fibers for bidirectional coupling and increased channel transmission and reception capacity, since all of the elements were known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Denoyer et al. (US 2021/0048587 A1) in view of Blackburn et al. (US 2021/0274673 A1) Verslegers et al. (US 2014/0010498 A1), and Hochberg et al. (US 2018/0259730 A1), and further in view of Kobrinsky et al. (US 2017/0131469 A1).
Regarding claim 57; Verslegers et al. and Hochberg et al. teach or suggest the electro-optical module with a first coupler (211) for the first set of optical fibers (217) coupled to a top surface of a photonic circuit (203; see Figure 2 of Verslegers et al.).   Kobrinsky et al. teaches an alternative first coupler (340) for a (340) for a first set of optical fibers (306) coupled to a top surface of a photonic circuit (310).  Before the effective filing date of the present invention, one skill in the art would have found it obvious to replace the first coupler (211) of Verslegers et al. with an alternative first coupler (340) of Kobrinsky et al. for the purpose of providing a different optical coupler configuration that provides a lower profile for the resulting device by allowing the optical fibers to couple to the top surface of the photonic circuit (203 of Verslegers et al.) to extend in a horizontal direction as opposed to a vertical direction, wherein each of the first plurality of co-packaged electro-optical modules is configured to redirect light received in a first direction (first direction; see Figure 2 of Verslegers et al. and Figure 3A of Kobrinsky et al., annotated below) from the first set of optical fibers to light directed in a second direction (second direction; see Figure 2 of Verslegers et al. and Figure 3A of Kobrinsky et al., annotated below) that is different from the first direction, and the edge coupling element (211) is configured to at least one of receive or transmit light of the optical signals in a third direction (third direction; see Figure 2 of Verslegers et al. and Figure 3A of Kobrinsky et al., annotated below), which is at least one of parallel to the first direction or not parallel to the second direction (see Figure 2 of Verslegers et al. and Figure 3 of Kobrinsky et al., which are annotated below to label the first, second, and third directions).  

    PNG
    media_image3.png
    481
    702
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    464
    729
    media_image4.png
    Greyscale


Claims 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Denoyer et al. (US 2021/0048587 A1) in view of Blackburn et al. (US 2021/0274673 A1) Verslegers et al. (US 2014/0010498 A1), Hochberg et al. (US 2018/0259730 A1), and Kobrinsky et al. (US 2017/0131469 A1), and further in view of Hamasaki et al. (US 7,489,514 B2) and Janta-Polczynski et al. (US 2021/0263236 A1).
Regarding claim 58; Denoyer et al. does not disclose a clamp configured to hold the first optical socket member along an edge of the package substrate.  Blackburn et al. (US 2021/0274673 A1) discloses a clamp (lid 804 with compression hardware 516) to hold the first optical socket member (802) along an edge of the package substrate (550; see Figure 23 of Blackburn et al.).  Hamasaki et al. (US 7,489,514 B2) discloses a clamp (31; see Figures 1-5), and Janta-Polczynski et al. (US 2021/0263236 A1) discloses a clamp (150; see Figures 1-7), wherein the clamps hold first optical socket members along an edge of a package substrate for the purpose of securing optical modules within sockets.  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a clamp configured to hold the first optical socket member along an edge of the package substrate for the purpose of securing the optical module within the socket.
Regarding claim 59; Both Hamasaki et al. and Janta-Polczynski et al. teach the clamp (31 in Figures 1-5 of Hamasaki et al. and 150 in Figures 1-7 of Janta-Polczynski et al.) comprises fingers (see the figures); and the fingers are disposed on edges of respective optical modules, and thus between portions of the first plurality of co-packaged electro-optical modules and are configured to apply pressure to ledges formed in base members of the first plurality of co-packaged electro-optical modules to (i) maintain contact between the base members and the first optical socket member, and (ii) maintain contact between the first optical socket member and the package substrate (see the Figures).

Response to Arguments
Applicant’s arguments with respect to claims 52-62 have been considered but are moot because the new ground of rejection teaches or suggests the invention of claims 52-62 as amended.

Allowable Subject Matter
Claims 32-44 and 46-51 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the co-packaged electro-optical module defined by claim 32, wherein the planar light circuit block is implemented as a waveguide and  configured to power split the light provided in the first direction via one of the fibers in the first set of fibers to two or more branches of fibers, the two or more branches of fibers each have less power than the one of the fibers in the first set of fibers in combination with all of the other limitations of claim 32.  Claims 33-44 and 46-51 depend from claim 32.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874